DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 10/11/2021. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-10, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, 12, and 13  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,963,079. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (Publication number: US 2016/0365367) in view of Kim et al (Publication number: US 2011/0297942) in view of Park (Publication number: US 2015/0169109).

Consider Claim 1, Kimura et al show a display device (see figure 42), comprising:
(a) A touch panel comprising a first substrate, a detection electrode located in a sensor area on the first substrate (figure 42; paragraphs 264 and 265); (The conductive film 321a and the conductive film 322b can be used as a pair of touch sensor electrodes. The capacitance is formed between the conductive film 321a and the conductive film 322b. When an object approaches the conductive film 321a and/or the conductive film 322b, the capacitance changes).
(see figure 42; paragraphs 265 and 266); (Insulating film 355 is read as “insulating material.” The applicant does not specify what constitutes an insulating layer. The “insulating layer” is hereby read as an arbitrary area covering the “detection electrode.” The “insulating layer” according to the broadest reasonable interpretation of the claim language may include only insulating material, OR insulating material in combined with other elements that can be combined with the insulating material constituting a “layer.” Therefore, the area including insulating film 355 in figure 42 is read as an insulating layer).
(c) A display panel comprising a polarizer [[opposed to]] disposed between  the touch panel, and the display panel (see paragraphs 271 and 272).
(d) An insulating material overlapping the detection electrode, contacting the insulation layer, and not contacting the detection electrode (figure 42; paragraphs 266, 268 and 269); ( The insulating film 355 has a function of an overcoat preventing impurities contained in the coloring film 331a, the light-blocking film 332, and the like from diffusing into the liquid crystal 353).
However, Kimura et al do not specifically show that the insulating material contacts a side surface of the polarizer.
In related art, Kim et al show that the insulating material contacts a side surface of the polarizer (figure 2; paragraphs 51 and 53); (The organic light-emitting display device includes a lower substrate 100, an encapsulation substrate 300, and a sealing element 200 that bonds the lower substrate 100 and the encapsulation substrate 300 together. A polarizing plate 350 is disposed on the encapsulation substrate 300).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim into the teaching of Kimura in order to help prevent reflection of external light (see Kim et al; paragraphs 58 and 59).
However, Kimura and Kim do not specifically show outer peripheral lines provided in a peripheral area on the first substrate and electrically connected to the detection electrode, and a protection layer overlapping the outer peripheral lines.
In related art, Park shows outer peripheral lines provided in a peripheral area on the first substrate and electrically connected to the detection electrode, and a protection layer overlapping the outer peripheral lines (figures 2 and 3; paragraphs 31, 55, 63-68); (The wire electrode 300 may be disposed on the insulating layer 600. The wire electrode 300 may include a material equal or similar to that of the sensing electrode 200 or the bridge electrode 230. The wire electrode 300 may be electrically connected to the sensing electrode without being short-circuited with the conductive layer 400 due to the insulating layer 600).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Park into the teaching of Kimura and Kim in order to effectively disposing a ground electrode (See Park; paragraphs 9 and 10).

(see paragraph 293; figure 42). 

Consider Claim 3, Kimura et al show that the insulating material contacts the attachment layer, wherein the insulating material contacts the protection film (figure 42; paragraphs 266); (An insulating film 355 is provided so as to cover the coloring films 331a and 331b and the light-blocking film 332).

Consider Claim 4, Kimura et al show that the touch panel further comprises an outer peripheral line provided in a peripheral area on the first substrate and electrically connected to the detection electrode, and a protection film overlapping the outer peripheral line, the protection film has an opening portion opposed to the sensor area, and the detection electrode overlaps the opening portion (paragraphs 386-388); (A peripheral circuit can be formed outside a substrate over which pixels are formed. That is, a circuit for driving a touch sensor and a circuit for driving a pixel can be separately formed).

Consider Claim 5, Kimura et al show that the thickness of the insulating material is greater than a thickness of the protection film in a thickness direction of the display device (see figure 42).  

(see paragraph 293; figure 42). 

Consider Claim 10, Kimura et al show that the display panel comprises a second substrate, a third substrate, a liquid crystal located between the second substrate and the third substrate, and a conductive layer located between the second substrate and the polarizer, and the conductive layer has a ground potential (see paragraph 529); (The potential of the back gate electrode may be the same as that of the gate electrode or may be a ground (GND) potential or a predetermined potential. By changing the potential of the back gate electrode independently of the potential of the gate electrode, the threshold voltage of the transistor can be changed).

Consider Claims 12, and 13, Kimura et al shows an attachment layer attaching the touch panel and the polarizer, wherein the attachment layer is separated from the protection film, and the insulating material contacts a side surface of the attachment layer, wherein the protection film, the insulating material and the attachment layer are disposed on the insulating layer (figure 42; paragraphs 266, 268 and 269); ( The insulating film 355 has a function of an overcoat preventing impurities contained in the coloring film 331a, the light-blocking film 332, and the like from diffusing into the liquid crystal 353).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (Publication number: US 2016/0365367) in view of Kim et al (Publication number: US 2011/0297942) in view of Park in view of Xu et al (Publication number: US 2016/0283001).

Consider Claim 8, Kimura in view of Kim and Park do not specifically show a black insulating layer provided between the first substrate and the outer peripheral line.  
In related art, Xu shows a black insulating layer provided between the first substrate and the outer peripheral line (see paragraphs 45); (Xu shows a light blocking layer with light blocking and electroconductive properties in a color film substrate 1 in place of the existing insulating black matrix).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Xu into the teaching of Kimura, Kim, and Park in order to adopt a light blocking layer (see Xu; paragraph 45).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (Publication number: US 2016/0365367) in view of Kim et al (Publication number: US 2011/0297942) in view of Park in view of Yokote et al (Publication number: US 2011/0267551).

Consider Claim 9, Kimura in view of Kim and Park do not specifically show that the insulating material has a shape of a ring overlapping an outermost periphery of the sensor area.  
In related art, Yokote et al show that the insulating material has a shape of a ring overlapping an outermost periphery of the sensor area (see paragraphs 38 and 39).
 result in a large contact area between the panel unit and the insulators (see Yokote; paragraph 38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/25/2022